 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 178 
In the House of Representatives, U. S., 
 
March 23, 2009 
 
RESOLUTION 
Expressing the need for enhanced public awareness of traumatic brain injury and support for the designation of a National Brain Injury Awareness Month. 
 
 
Whereas traumatic brain injury is a leading cause of death and disability among children and young adults in the United States;  
Whereas at least 1.4 million Americans sustain a traumatic brain injury each year;  
Whereas each year, more than 125,000 of such Americans sustain permanent life-long disabilities from a traumatic brain injury, resulting in a life-altering experience that can include the most serious physical, cognitive, and emotional impairments;  
Whereas every 21 seconds, one person in the United States sustains a traumatic brain injury;  
Whereas at least 3.17 million Americans currently live with permanent disabilities resulting from a traumatic brain injury;  
Whereas traumatic brain injuries may have a life-altering impact on both Americans living with resultant disabilities and their families;  
Whereas concussions are serious injuries to the brain and multiple concussions can lead to lifelong disability and death;  
Whereas most cases of traumatic brain injury are preventable;  
Whereas traumatic brain injuries cost the nation $60 billion annually;  
Whereas the lack of public awareness is so vast that traumatic brain injury is known in the disability community as the Nation’s silent epidemic;  
Whereas traumatic brain injury is the signature wound of the global war on terrorism as a result of roadside bombs and blasts;  
Whereas the military personnel who have served in the Armed Forces of the United States in such war and who return to the United States with traumatic brain injuries will require additional Federal, State, and local resources;  
Whereas there is a need for enhanced public awareness of traumatic brain injury;  
Whereas the designation of a National Brain Injury Awareness Month will work toward enhancing public awareness of traumatic brain injury; and  
Whereas the Brain Injury Association of America has recognized March as Brain Injury Awareness Month: Now, therefore, be it  
 
That House of Representatives— 
(1)supports the designation of an appropriate month as National Brain Injury Awareness Month; and  
(2)urges the President to issue a proclamation calling on the people of the United States, Federal departments and agencies, States, localities, organizations, and media to annually observe a National Brain Injury Awareness Month with appropriate ceremonies and activities.  
 
Lorraine C. Miller,Clerk. 
